DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 5-7 and 11-13 are withdrawn. Claim 10 is canceled.
Applicant's arguments filed 7/27/2022 in response to Office Action 5/2/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 6, Applicant argues that Reynolds insert 202’ is a resin film laminated on a main surface of a base surface, but not laminated “on an entire external surface of the tab and on an external surface of each of the curled portions” (page 8, para 1). Examiner disagrees, pointing to a detailed analysis in the rejection below. 
Examiner also points out that “an external surface” is broad before the modifying limitation “entire” is applied. Examiner considers the claim in light of the specification, including Applicant Figures 3 and 5 and the external surface of the tab being exposed to the outside; however, Figure 3 does not show a particular direction of layering the laminate while showing tab 14 to be completely exposed to the outside, and Figure 5 indicates the laminate depicted is a “partial configuration”, therefore supporting the interpretation of first choosing “an external surface” then applying the film to the “entire” surface.
In addition, for Applicant’s consideration, examiner points to reference Ronnberg Figures 6-8 and 10 from the Interview 8/10/2022, and especially the additional references below (attached 892).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 6 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by GB 1540229 issued to Reynolds Metals (hereinafter “Reynolds”).
Regarding claim 6, Reynolds teaches a can lid (Fig 20, container wall 21’ with 24’) comprising: 
  a panel portion (Fig 20, wall 21’) including a rivet (Fig 21, rivet 43’) and a score line (Fig 20, score line 31’) which is provided adjacent to the rivet and broken by application of an external force (force required for opening the tear panel, Description) to form an opening piece (Fig 20, tear panel 35’); and 
  a tab (Fig 20, composite laminated tab 36’) which is formed of a metal plate (composite tab formed of sheet metal, Description) in which 
  a resin film (polypropylene is a polymer resin; wherein the metal insert 202’ is the resin film material of the composite laminated tab, as evidenced in the Description and Fig 24) is laminated on at least one main surface (Fig 24, a surface with 202’) of a base member (Fig 24, 201’) made of a metal material (metallic material of 201K; is considered same material as 201’ by Description), and which includes 
  a fixing portion (Fig 25, body portion 364 fixes the tab) including a rivet hole (Fig 23, hole 366’) into which the rivet is inserted, a pressing portion (Fig 23, lobe 369 is capable of pressing) which is formed integrally (laminate is integral forming) with the fixing portion and configured to press a portion (Fig 20, portion of 35’ in a region near 369) in a region defined by the score line, and a finger hook portion (Fig 23 and Description, a finger may be inserted under, the tab rear lifting portion 38’ is integral) which is formed integrally with the pressing portion, wherein
   the finger hook portion includes a ring hole (Fig 23 shows tab 36’ with a ring hole), and the tab further comprises curled portions which are doubly or triply folded (Fig 24, curled portions of tab at positions 37’ and 38’, are crimped into double or triple folds provided on the outer periphery of both) and are provided on an outer periphery of the pressing portion (364) and the finger hook portion (38’) and on an inner periphery of the ring hole (Fig 3A cross section demonstrates a doubly or triply curled inner periphery; wherein the Description 36K is applicable to said tab 36’ and the others), respectively,
   the resin film includes a film layer (Fig 3B, resin film 202K insert (which is equivalent to 202’) is shown entirely on a surface), and the film layer is provided on an entire external surface (Fig 3B, inner surface of 201K; Fig 25, an external surface of the tab 201’ (which is equivalent to 201K) is entirely covered by film 202’ where 202’ covers 201’) of the tab and on an external surface of each of the curled portions (Fig 3B, 202K is on a surface of 201K including the curled portions; Fig 25, an external surface of the tab 201’ is entirely covered by film 202’ where 202’ covers 201’ at 37’, and similarly covers curl 38’, as evidenced by (page 8, lines 55-58) 363 holding 202’), and
   at least a part of the curled potions (Fig 21, portion of 369 is a part of curled portion 37’), on the surface of each of which the film layer is provided (same surface of 202’), is in contact (said portion of 369 is in contact with) with a part of an external surface of the panel portion (Fig 21, an external surface of 35’, which is part of wall 21’).

Regarding claim 14, Reynolds further teaches arrangement (Fig 21 with 213’) of the curled portions (portions crimped at 37’ and 38’) in contact in part with (said portion of 369 is in contact with) the external surface of the panel portion (surface of 35’ of 21’) prevents the tab from moving in a rotational direction about (Fig 21 and Fig 25 show bulged emboss 213’ in pressed contact, thereby necessarily prevents the tab from moving in a rotational direction beyond 213’) the rivet (43’) and maintains a positional relation between the tab (36’) and the panel portion, for the pressing portion (369) to press the region of the panel portion defined by the score line (Fig 25 shows said arrangement between 369 and 213’ maintains that positional relation between pressing portion 369 in the 35’ tear panel region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of JP 2000024722 issued to Furuta et al. (hereinafter “Furuta”).
Regarding claim 7, Reynolds does not explicitly teach that the metal plate (sheet metal, Description) includes a printing layer which faces the base member (Fig 24, 201’). 

Furuta, however, teaches a metal plate includes a printing layer ([0069] “oiled with a gravure roll”) facing a base member ([0069] “the resin film laminated plate prepared in…a lubricating oil…was used on both surfaces…oiled with a gravure roll”; where a ‘gravure roll’ is understood to imply gravure printing). 

The purpose of a printing layer is to improve mold releasability and advantageously reduce galling property as well as eliminate cracking during the iron process ([0071]) of the plate. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin metal laminate of Reynolds with a printed layer as taught by Furuta in order to improve mold releasability and advantageously reduce galling property as well as eliminate cracking.

Regarding claim 8, Reynolds as modified by Furuta already includes all limitations including that the printing layer is provided by gravure printing (gravure roll process for printing layer is gravure printing, see claim 7 rejection above). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of GB 2265568 issued to Tonooka et al. (hereinafter “Tonooka”).
Regarding claim 9, Reynolds does not expressly teach that the resin film (polypropylene) is colored. 
Tonooka, however, teaches a resin film (polyester resin, page 8, paragraph 2, second to last line) is colored (multi-color printing, page 8, paragraph 2, lines 3-4) 
   or has a multilayer structure (following limitation is not required but incidentally also taught by Tonooka: “each (resin) being a resin component”, page 8, paragraph 2, last line; where ‘component’ is understood to be ‘part of a whole’ thereby explicitly alluding to a multiple resin film structure) 
including a colored layer (layer of “film is provided…by means of a multi-color printing to be done by a using a known gravure printer”, page 8, paragraph 2, lines 1,4,5). 

The purpose of a resin color layer is to provide highly beneficial images (page 8, paragraph 2, first sentence of Tonooka) for boosting supremely important brand recognition that increases revenue. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin of Reynolds with color as taught by Tonooka in order to boost supremely important brand recognition that increases revenue to benefit profit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
CH 653929 – seal strip tab is aluminum, lacquer, and entirely thermoplastic layered (Fig 4)
US 3889844 and US 3964415 – col 3, last para to col 4, para 2, metal tab is layered entirely with polymeric film backing 41 and possible third aluminum layer (Fig 2)
WO 8707581 – (page 13, para 1) protective coating 3a and 3b on entire inner and entire outer surface of metal layer 2 of tab 10, because (page 12, para 6) the "opening tab 10" is the same material as the lid (Figs 1 and 3A)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731